Case 2:18-cv-01463-DSF-AS Document 126 Filed 07/02/19 Page 1 of 2 Page ID #:3478



     1

     2

     3

     4

     5

     6

     7

     8                          UNITED STATES DISTRICT COURT
     9                        CENTRAL DISTRICT OF CALIFORNIA
    10

    11 GREEN PAYMENT SOLUTIONS,                        Case No. 2:18-cv-1463 DSF (ASx)
         LLC,
    12                                                 ORDER EXTENDING DEADLINES
                        Plaintiff,                     RE: PLAINTIFF’S MOTION FOR
    13                                                 PARTIAL SUMMARY JUDGMENT
                  v.
    14                                                 Date:         July 29, 2019
       FIRST DATA MERCHANT                             Time:         1:30 p.m.
    15 SERVICES LLC; WELLS FARGO                       Place:        Courtroom 7D
       BANK, N.A.; and DOES 1 to 100,                  Judge:        Hon. Dale S. Fischer
    16
                        Defendants.
    17
         FIRST DATA MERCHANT
    18   SERVICES LLC and WELLS FARGO
         BANK, N.A.,
    19
                        Counter-Plaintiffs,
    20
                  v.
    21
         GREEN PAYMENT SOLUTIONS,
    22   LLC
    23                  Counter-Defendants.
    24
                  Before the Court is the parties’ Stipulation to Extend Deadlines Re: Plaintiff’s
    25
         Motion for Partial Summary Judgment. Having reviewed the Stipulation, the Court
    26
         finds the relief to which the parties stipulate is appropriate. Accordingly, it is hereby
    27
         ORDERED that:
    28
                  1.    Defendants’ deadline to file an opposition to Plaintiff’s Motion for


         69318168.1
Case 2:18-cv-01463-DSF-AS Document 126 Filed 07/02/19 Page 2 of 2 Page ID #:3479



     1   Partial Summary Judgment (Dkt. No. 124) (the “Motion”) is extended to and
     2   including July 10, 2019; and
     3            2.   Plaintiff’s deadline to file a reply in support of the Motion is extended
     4   to and including July 17, 2019.
     5

     6            IT IS SO ORDERED.
     7   DATED: July 2, 2019
     8                                           Honorable Dale S. Fischer
                                                 UNITED STATES DISTRICT JUDGE
     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                    -2-

         69318168.1
